 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 508 
In the House of Representatives, U. S.,

July 29, 2009
 
RESOLUTION 
Expressing the sense of the House of Representatives that the general aviation industry should be recognized for its contributions to the United States. 
 
 
Whereas general aviation includes all civilian flying except scheduled passenger airlines;  
Whereas there are nearly 600,000 licensed pilots in the United States and an estimated 500,000 of these pilots fly general aviation aircraft;  
Whereas the United States accounts for more than half of all general aviation activity worldwide;  
Whereas 170,000,000 passengers fly annually using personal aviation;  
Whereas there are more than 231,000 active general aviation aircraft in the United States;  
Whereas the general aviation industry contributes more than $150,000,000,000 to United States direct and indirect economic output;  
Whereas the United States general aviation industry employs nearly 1,300,000 people whose collective annual earnings exceed $53,000,000,000;  
Whereas general aviation contributes high-skill jobs in aircraft manufacturing, avionics and technology development, flight training, maintenance, modification, and technical support;  
Whereas an estimated 65 percent of general aviation flights are conducted for business and public services, many of which are located in or need access to smaller communities that do not have commercial aviation;  
Whereas general aviation helps save lives through the transport of blood supplies, vital transport organs, and other time-critical items;  
Whereas general aviation contributes to economic development by facilitating meetings and other activities for businesses of all sizes;  
Whereas general aviation is used to protect the environment by assisting with the surveying of wildlife, the mapping of wetlands, and the patrolling of parklands;  
Whereas general aviation is a vital tool for agricultural producers, who often rely on air service for crop planting and protection as well as livestock herd management;  
Whereas general aviation aids in law enforcement through patrolling highways, apprehending suspects, monitoring national borders, and locating lost children;  
Whereas there are 5,200 public use airports and more than 13,000 privately owned landing facilities in the United States; and  
Whereas only about 500 of these airports have commercial airline service, making general aviation an integral part of the transportation system that supports communities across the United States and provides essential air travel options to businesses and the public: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the many contributions of the general aviation industry; and  
(2)encourages general aviation activities.  
 
Lorraine C. Miller,Clerk.
